            Case 1:19-cv-04890-VSB Document 35 Filed 11/26/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 U.S. BANK NATIONAL ASSOCIATION,                       Case No. 1:19-cv-4890-VSB
 as Trustee for MERRILL LYNCH FIRST
 FRANKLIN MORTGAGE LOAN
 TRUST, SERIES 2007-3,

        Plaintiff,

 v.

 FIRST FRANKLIN FINANCIAL
 CORPORATION, MERRILL LYNCH
 MORTGAGE LENDING, INC., and
 BANK OF AMERICA CORPORATION,

        Defendants.


 DECLARATION OF PAMELA A. MILLER, ESQ. IN SUPPORT OF SUBSTITUTION
       OF COUNSEL ON BEHALF OF DEFENDANT FIRST FRANKLIN

       I, Pamela A. Miller, declare under penalty of perjury and 28 U.S.C. § 1746 that the

following is true and correct to the best of my knowledge, information, and belief:

       1.       I am an attorney with the law firm O’Melveny & Myers LLP, 7 Times Square,

New York, New York 10036, (212) 326-2000, counsel for Defendants First Franklin Financial

Corporation (“First Franklin”), Merrill Lynch Mortgage Lending, Inc. (“MLML”), and Bank of

America Corporation (“BAC”) in the above-captioned action. I am a member of the bar of this

Court. Pursuant to Local Civil Rule 1.4, I respectfully submit this Declaration in support of the

accompanying stipulation and proposed order substituting the law firms Munger, Tolles & Olson

LLP and Moran Karamouzis LLP for O’Melveny & Myers LLP as counsel for Defendant First

Franklin.

       2.       The complaint in this action (“the Complaint”) was filed on May 24, 2019 (ECF

#1).
            Case 1:19-cv-04890-VSB Document 35 Filed 11/26/19 Page 2 of 2




       3.       Pursuant to the parties’ stipulation so-ordered on October 7, 2019 (ECF #18),

Defendants MLML and BAC filed a motion to dismiss the Complaint on November 15, 2019

(ECF#27).

       4.       On November 14, 2019, this Court granted the parties’ request to extend First

Franklin’s time to move, answer, or otherwise respond to the Complaint from November 15,

2019 to November 29, 2019, due to First Franklin’s decision to retain separate counsel in this

matter (ECF #20).

       5.       On November 18, 2019, this Court ordered that Plaintiff U.S. Bank National

Association (“Plaintiff”)’s deadline to file any amended complaint or opposition in response to

MLML’s and BAC’s motion to dismiss be held in abeyance pending further order of this Court.

This Court further ordered all parties to meet and confer and submit a proposed schedule for the

filing of amended pleadings and/or motion briefing by December 6, 2019 (ECF #30).

       6.       As reflected in the accompanying stipulation and proposed order, Defendant First

Franklin now desires to retain Munger, Tolles & Olson LLP and Moran Karamouzis LLP to

represent it in this litigation. O’Melveny & Myers LLP will continue to represent Defendants

MLML and BAC in this litigation.

       7.       O’Melveny & Myers LLP will not be asserting a retaining or charging lien.

       Executed this 26th day of November, 2019, in New York, New York.

                                                    /s/ Pamela A. Miller
                                                    Pamela A. Miller




                                                2
